UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4408


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARCUS WAYNE COVINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:08-cr-00495-WO-1)


Submitted:   March 24, 2011                 Decided:   March 31, 2011


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Donald Cowan, Jr., Heather Howell Wright, ELLIS & WINTERS
LLP, Greensboro, North Carolina, for Appellant. John W. Stone,
Jr., Acting United States Attorney, Michael A. DeFranco,
Assistant United States Attorney, James E. Minogue, Third Year
Law Student, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marcus   Wayne   Covington     was   convicted      by   a    jury       of

possession with intent to distribute heroin, in violation of 21

U.S.C. § 841(a)(1), (b)(1)(C) (2006), possession of a firearm in

furtherance of a drug trafficking offense, in violation of 18

U.S.C.    § 924(c)      (2006),   and     possession     of    a   firearm        by    a

convicted felon, in violation of 18 U.S.C. § 922(g) (2006).                            On

appeal,    Covington     argues    that    the    district     court    abused         its

discretion by not permitting him to display to the jury the

scars    and    disfigurement     he   sustained    to   his    right       arm   as     a

result of gunshot injuries that preceded the charges against

him.    We affirm.

               We review a district court’s evidentiary rulings for

abuse of discretion.        United States v. Blake, 571 F.3d 331, 350

(4th Cir. 2009).         A district court abuses its discretion when

its decision to exclude evidence is arbitrary and irrational.

United States v. Weaver, 282 F.3d 302, 313 (4th Cir. 2002).

               Relevant evidence is evidence that has “any tendency

to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than

it would be without the evidence.”               Fed. R. Evid. 401.          However,

relevant evidence may be excluded when its probative value is

substantially      outweighed     by    the   danger     of   unfair    prejudice,

confusion of the issues, or misleading the jury.                   Fed. R. Evid.

                                          2
403; Buckley v. Mukasey, 538 F.3d 306, 318 (4th Cir. 2008).

Unfair prejudice occurs when “there is a genuine risk that the

emotions of a jury will be excited to irrational behavior, and

this   risk    is    disproportionate           to    the    probative       value    of   the

offered evidence.”           United States v. Williams, 445 F.3d 724, 730

(4th   Cir.     2006)     (internal           quotation      marks,     alteration,        and

citation      omitted).      We    review       a    district      court’s    decision      to

exclude    evidence      under         Fed.    R.    Evid.    403    and    401    “under    a

broadly deferential standard, and will not overturn a district

court’s    ruling       in    the        absence      of     the    most     extraordinary

circumstances in which the court’s discretion has been plainly

abused.”       United States v. Hassouneh, 199 F.3d 175, 183 (4th

Cir. 2000).

              Our review of the record leads us to conclude that the

district court’s evidentiary ruling challenged on appeal did not

constitute      an   abuse        of    the    court’s       considerable        discretion.

Accordingly, we affirm Covington’s conviction.                          We dispense with

oral   argument      because           the    facts    and    legal     contentions        are

adequately      presented         in    the    materials       before      the    court    and

argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                3